EXHIBIT 10.1


_____________________________________________________________________________
                                            










SALE OF AURA GRAND APARTMENTS
22101 GRAND CORNER DRIVE,
KATY, TEXAS


* * *


PURCHASE AND SALE AGREEMENT




Between


GGT TRG GRAND LAKES TX, LLC,
AS SELLER


AND


SOUTHSTAR CAPITAL GROUP I, LLC,
AS PURCHASER


* * *


EFFECTIVE DATE: AUGUST 26, 2016










______________________________________________________________________________



Table of Contents
Page
ARTICLE 1 PURCHASE AND SALE OF PROPERTY    1
1.1    Land    1
1.2    Improvements    1
1.3    Personal Property    1
1.4    Leases    2
1.5    Licenses    2
1.6    Security Deposits    2
1.7    Guaranties    2
1.8    Contracts    2
1.9    Permits    2
1.10    Intangibles    2
ARTICLE 2 PURCHASE PRICE AND DEPOSIT    3
2.1    Payment    3
2.2    Deposit    3
ARTICLE 3 TITLE AND SURVEY    3
3.1    State of Title to be Conveyed    3
3.2    Title Commitment and Survey    4
ARTICLE 4 PROPERTY INFORMATION    5
4.1    Property Information    5
ARTICLE 5 PURCHASER’S DUE DILIGENCE    5
5.1    Purchaser’s Due Diligence    5
5.2    As Is, Where Is    8
ARTICLE 6 REPRESENTATIONS AND WARRANTIES    9
6.1    Seller’s Representations and Warranties    9
6.2    Purchaser’s Representations and Warranties    11
ARTICLE 7 COVENANTS OF PURCHASER AND SELLER    12
7.1    Operation of Property    12
7.2    Governmental Notices    13
7.3    Litigation    13
7.4    Tradenames and Service Marks    13
ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING    14
8.1    Conditions Precedent to Purchaser’s Obligation to Close    14
8.2    Conditions Precedent to Seller’s Obligation to Close    14
8.3    Failure of a Condition    15
8.4    Representations and Warranties    15
ARTICLE 9 CLOSING    16
9.1    Closing Date    16
9.2    Seller’s Obligations at the Closing    16
9.3    Purchaser’s Obligations at the Closing    18
9.4    Escrow    18
9.5    Costs and Adjustments at Closing    18
ARTICLE 10 DAMAGE AND CONDEMNATION    20
10.1    Damage    20
10.2    Condemnation and Eminent Domain    21
10.3    Uniform Vendor and Purchaser Risk Act Not Applicable    21
ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS    22
11.1    Seller Default At or Before Closing    22
11.2    Seller Default From and After Closing    22
11.3    Purchaser Default    23
11.4    Delivery of Materials    23
ARTICLE 12 BROKERAGE COMMISSION    24
12.1    Brokers    24
12.2    Indemnity    24
ARTICLE 13 NOTICES    24
13.1    Written Notice    24
13.2    Method of Transmittal    24
13.3    Addresses    24
ARTICLE 14 ASSIGNMENT    26
ARTICLE 15 MISCELLANEOUS    26
15.1    Entire Agreement    26
15.2    Modifications    26
15.3    Gender and Number    26
15.4    Captions    26
15.5    Successors and Assigns    27
15.6    Controlling Law    27
15.7    Exhibits    27
15.8    No Rule of Construction    27
15.9    Severability    27
15.10    Time of Essence    27
15.11    Business Days    27
15.12    No Memorandum    27
15.13    Press Releases    27
15.14    Attorneys’ Fees and Costs    28
15.15    Counterparts and Expiration of Offer    28
15.16    Waiver of Jury Trial    28
15.17    Confidentiality    28
15.18    Jurisdiction and Service of Process    29
15.19    Exculpation    29
15.20    Exclusive Negotiations    29
15.21    Section 1031 Exchange    29




EXHIBITS AND SCHEDULES


Exhibits


Exhibit A –    Legal Description
Exhibit B –     Escrow Agreement
Exhibit C –     Form of Special Warranty Deed
Exhibit D –     Form of Bill of Sale
Exhibit E –     Form of Assignment and Assumption Agreement
Exhibit F –     Form of Tenant Notification Letter
Exhibit G –     Form of Quit Claim Assignment




Schedules


Schedule 1.4    –    Rent Roll
Schedule 1.5    –    Licenses
Schedule 1.8    –    Contracts
Schedule 6.1.3    –    Litigation
Schedule 6.1.8    –    Violations of Law





PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT TRG GRAND LAKES TX, LLC, a Delaware limited liability company
(“Seller”), and SOUTHSTAR CAPITAL GROUP I, LLC, a Delaware limited liability
company (“Purchaser”).
ARTICLE 1 PURCHASE AND SALE OF PROPERTY
On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):
1.1    Land. Seller’s fee simple interest in and to all of that certain tract of
land situated at 22101 Grand Corner Drive, Fort Bend County, Texas, and
described more particularly in Exhibit A attached hereto and incorporated herein
by reference, together with all rights and appurtenances pertaining to such
land, including, without limitation, all of Seller’s right, title and interest
in and to (i) all minerals, oil, gas, and other hydrocarbon substances thereon;
(ii) all adjacent strips, streets, roads, alleys and rights-of-way, public or
private, open or proposed; (iii) all development rights, covenants, easements,
privileges, and hereditaments, whether or not of record, and (iv) all access,
air, water, riparian, development, utility, and solar rights (collectively, the
“Land”).
1.2    Improvements. A multi-family apartment project, and all other
improvements and structures constructed on the Land in connection therewith (the
“Improvements”).
1.3    Personal Property. All of Seller’s right, title and interest in and to
the following (collectively, the “Personal Property”; provided, the “Personal
Property” shall specifically exclude any property owned by tenants under
leases):
1.3.1    mechanical systems, fixtures, machinery and equipment comprising a part
of or attached to or located upon the Improvements;
1.3.2    maintenance equipment, supplies and tools, if any, owned by Seller and
used exclusively in connection with, and located in or on, the Improvements,
including but not limited to any golf carts located onsite used to service or
shuttle maintenance personnel or tenants;
1.3.3    site plans, as-built plans and specifications and floor plans in
Seller’s possession, if any, that relate to the Land or Improvements;
1.3.4    subject to Section 7.4.2, pylons and other sign structures situated on
or at the Land or Improvements; and
1.3.5    other tangible personal property owned by Seller and used exclusively
in connection with, and located in or on, the Land or Improvements as of the
Effective Date and as of the Closing (as hereinafter defined).
1.4    Leases. Seller’s right, title and interest in all leases with tenants or
other persons or entities leasing all or any portion of the Improvements (the
“Leases”), a current list of which is shown on the rent roll attached as
Schedule 1.4.
1.5    Licenses. Seller’s right, title and interest in all licenses, license
agreements and other similar agreements with licensees or other persons or
entities using any portion of the Improvements (collectively, the “Licenses”), a
current list of which is attached hereto as Schedule 1.5.
1.6    Security Deposits. Seller’s right, title and interest in all refundable
security deposits and any interest thereon held by Seller in connection with the
Leases and not applied pursuant to the terms thereof.
1.7    Guaranties. Seller’s right, title and interest in any and all guaranties
of the Leases, if any.
1.8    Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, management, maintenance, commission, supply or service contracts
(collectively, the “Contracts”), a current list of which is attached hereto as
Schedule 1.8, provided that Contracts shall specifically exclude the following:
(i) the existing property management agreement that will be terminated as of the
time of Closing, (ii) any warranties or guaranties made by Seller related to the
Land, Improvements, Personal Property or Leases made outside of this Agreement
and (iii) any warranties or guaranties made by any Related Entity. “Related
Entity” means TRG Grand Corner, L.P., TRG –Grand Corner GP, LLC, Trinsic
Residential Group, LP, Akard Street Partners, L.P., Trinsic Residential
Builders, LLC (“General Contractor”), and all direct or indirect, parents,
affiliates and subsidiaries thereof and all entities related to the foregoing,
and all officers, directors, employees, trustees, shareholders, members,
managers, partners, principals, agents and representatives of any of the
foregoing.
1.9    Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, if any, entitlements and governmental approvals that
relate to the Land, Improvements, Personal Property, Leases, or Contracts, to
the extent assignable (collectively, the “Permits”).
1.10    Intangibles. Seller’s right, title and interest, if any, in and to the
following items, to the extent assignable and without warranty: consents,
licenses, approvals, certificates, development rights, warranties (including all
assignable termite warranties and bonds, but excluding any warranties made (a)
by Seller related to the Land, Improvements, Personal Property or Leases made
outside of this Agreement or (b) by any Related Entity), resident and tenant
files for current residents and tenants, if any and to the extent owned by
Seller and assignable (collectively, the “Intangibles”); provided that
Intangibles not include (i) the name “Aura” or any reference thereto or
derivative thereof or the logo including such name, or any variation or
derivative thereof; (ii) any web sites, web content, web design, links or
Internet domain names relating to the Land, the Improvements and/or Personal
Property; and (iii) any marketing materials which contain the name “Aura” or any
derivation thereof.
ARTICLE 2     PURCHASE PRICE AND DEPOSIT
2.1    Payment. The purchase price for the Property (the “Purchase Price”) is
Forty-One Million One Hundred Seventy-Five Thousand and 00/100 Dollars
($41,175,000.00). The cash due at Closing on account of the Purchase Price shall
be subject to adjustment as set forth in this Agreement. The Purchase Price
shall be paid by wire transfer of immediately available funds at the Closing.
Seller and Purchaser shall mutually agree, each acting in good faith, on the
allocation of the Purchase Price among the Land, Personal Property and
Improvements prior to the Closing. Such agreed upon allocation shall be used
solely for transfer, sales and similar tax purposes and in any declaration or
filing with any governmental authority in connection with the same. The
allocation of the Purchase Price for all other purposes, whether for local,
state or federal taxes or otherwise, shall not be restricted by this Agreement
and shall not require the consent of the other party.
2.2    Deposit.
2.2.1    Within two (2) Business Days after the Effective Date, Purchaser shall
deposit with Republic Title of Texas, Inc., Attention: Jennifer Haden (the
“Escrow Agent”) by bank wire transfer the sum of Five Hundred Thousand and
00/100 Dollars ($500,000.00), as a non-refundable deposit (except as otherwise
provided herein) to assure Purchaser’s performance hereunder (together with all
interest thereon if any, the “Initial Deposit”). Prior to making the Initial
Deposit, Seller, Purchaser and the Escrow Agent shall enter into an escrow
agreement substantially in the form of Exhibit B attached hereto (the “Escrow
Agreement”). So long as Purchaser does not terminate this Agreement as provided
in Section 5.1.4, then no later than two (2) Business Days following the
expiration of the Study Period (as hereinafter defined), Purchaser shall deposit
with the Escrow Agent by bank wire transfer the additional sum of One Million
and 00/100 Dollars ($1,000,000.00) (the “Second Deposit”), as a non-refundable
deposit (except as otherwise provided herein) to assure Purchaser’s performance
hereunder. The Initial Deposit, the Second Deposit, in the total amount of One
Million Five Hundred and 00/100 Dollars ($1,500,000), if made, and the Extension
Deposit (as defined below), if made, together with all interest thereon, if any,
are referred to collectively as the “Deposit.” The failure of Purchaser to
timely make the Second Deposit shall be a breach by Purchaser of this Agreement,
in which event Seller shall be entitled to exercise its remedies under Section
11.2.
2.2.2    Escrow Agent shall place the Initial Deposit, the Second Deposit (if
made) and the Extension Deposit (if made) in an interest-bearing escrow account
at a federally-insured (to the extent of the FDIC limits) commercial bank
acceptable to both Seller and Purchaser. The Escrow Agent shall hold the Deposit
in accordance with this Agreement and the Escrow Agreement. At Closing (as
hereinafter defined), Escrow Agent shall deliver the Deposit to Seller and
credit the Deposit against the Purchase Price.
ARTICLE 3     TITLE AND SURVEY
3.1    State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Special Warranty Deed, free and clear of
any and all liens, mortgages, deeds of trust, security interests and other
encumbrances, except for the following (collectively, the “Permitted
Exceptions”): (i) real property taxes and assessments attributable to the
Property for the year in which Closing occurs and thereafter, not yet due and
payable; (ii) zoning and other regulatory laws and ordinances affecting the
Property; (iii) any easement, right of way, limitation, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) any Purchaser’s Objection (as hereinafter defined) that
remains uncured, for whatever reason, at the earlier to occur of (A) Closing
hereunder or (B) five (5) Business Days after Seller notifies Purchaser that
Seller is unwilling or unable to cure or modify Purchaser’s Objections to the
reasonable satisfaction of Purchaser, and (v) the rights and interests of
parties claiming under the Leases.
3.2    Title Commitment and Survey.
3.2.1    Seller obtained a title commitment (the “Title Commitment”) issued by
First American Title Insurance Company (the “Title Company”) for a TLTA owner’s
policy of title insurance (on the current T-1 Form) in the amount of the
Purchase Price with respect to the Property issued by the Title Company and
delivered copies of the Title Commitment and all items listed as title
exceptions therein (to the extent provided to Seller by the Title Company) to
Purchaser on August 23, 2016.
3.2.2    Within three (3) Business Days of the Effective Date, Seller shall
deliver to Purchaser Seller’s latest survey of the Land. Purchaser may obtain,
at Purchaser’s sole cost and expense, a new survey or revise, modify, or
re-certify an existing survey (the “Survey”) as necessary in order for the Title
Company to amend the survey exception from the Title Policy or to otherwise
satisfy Buyer’s objectives; provided, however, in no event shall the issuance
and/or receipt of such Survey be a condition precedent to, or delay, the
Closing. Purchaser shall deliver a copy of the Survey to Seller and the Title
Company within three (3) days after Purchaser’s receipt of the Survey.
3.2.3    If (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter that is unacceptable to Purchaser, or (ii)
any exceptions appear in the Title Commitment that are unacceptable to
Purchaser, Purchaser shall, within ten (10) days after the later of Purchaser’s
receipt of the Title Commitment or the Survey, notify Seller in writing of such
matters (“Purchaser’s Objections”). Except for Purchaser’s Objections that are
timely raised pursuant to the preceding sentence, Purchaser shall be deemed to
have accepted the form and substance of the Survey, all matters shown thereon,
and all exceptions to the Title Commitment and other items shown thereon. Within
five (5) days after Seller’s receipt of Purchaser’s Objections, Seller shall
notify Purchaser in writing of the Purchaser’s Objections, if any, which Seller
elects to attempt to cure at or prior to Closing. Seller’s failure to provide
such a notice will be deemed an election by Seller not to cure any Purchaser’s
Objections. If Seller is unable or unwilling to eliminate or modify all of
Purchaser’s Objections to the commercially reasonable satisfaction of Purchaser,
Purchaser may (as its sole and exclusive remedy) terminate this Agreement by
delivering written notice to Seller by the earlier to occur of (i) 5:00 p.m.
(Central time) on the last day of the Study Period (as hereinafter defined) or
(ii) five (5) days after Seller’s written notice (or deemed notice) to Purchaser
of Seller’s intent to not cure one or more of such Purchaser’s Objections; in
which event, the Deposit will be returned to Purchaser, and neither party shall
have any rights or obligations under this Agreement (other than any obligations
of either party that expressly survive termination).
3.2.4    If any revision or update to the Survey or any supplemental title
commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than the later of (i) the expiration
of the Study Period, or (ii) five (5) days after Purchaser’s receipt of the
updated Survey, or (iii) five (5) days after Purchaser’s receipt of the
supplemented or updated Title Commitment, as applicable, Purchaser shall have
the right to object to any such matter, in which event the same procedures for
response, termination and waiver set forth above shall apply to such new
Purchaser’s Objections. Notwithstanding the foregoing, in the event that any
such matter not set forth on the original Survey or the original Title
Commitment is the result of an intentional act of Seller after the Effective
Date that is not otherwise permitted under this Agreement, then Purchaser shall
be permitted to pursue the remedies provided in Section 11.1 hereof.
3.2.5    Notwithstanding anything contained herein to the contrary, Seller shall
have no obligation to take any steps, bring any action or proceeding or incur
any effort or expense whatsoever to eliminate, modify or cure any objection
Purchaser may have pursuant to Section 3.2.3 or Section 3.2.4.
ARTICLE 4     PROPERTY INFORMATION
4.1    Property Information. Prior to the Effective Date, Seller has made
available to Purchaser, either at the property management office at the Property
or via a due diligence website, certain the materials relating to the Property
(collectively, the “Property Information”). Purchaser shall keep such Property
Information confidential, subject to Purchaser’s right to disseminate Property
Information to or among the parties listed in Section 15.17 of this Agreement,
and subject to the restrictions set forth in Section 15.17. Seller makes no
representation or warranty as to the truth or accuracy of the Property
Information provided to Purchaser, except as otherwise expressly provided in
this Agreement.
ARTICLE 5     PURCHASER’S DUE DILIGENCE
5.1    Purchaser’s Due Diligence
5.1.1    Subject to the provisions of this Section, Purchaser and its agents,
employees, consultants, inspectors, appraisers, engineers and contractors
(collectively “Purchaser’s Representatives”) shall have the right, through the
Closing Date, from time to time, upon the advance notice required pursuant to
this Section 5.1, to enter upon and pass through the Property during normal
business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary contained herein, Purchaser’s
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise; it being
agreed that Seller is permitting Purchaser such right of inspection and access
as a courtesy to Purchaser in its preparation for taking title to the Property.
Without limiting the generality of the foregoing, (i) Purchaser agrees that it
shall not have the right to terminate this Agreement or obtain a reduction of
the Purchase Price as a result of any such fact, circumstance or other matter so
discovered (including, without limitation, relating to the physical condition of
the Property, the operations of the Property or otherwise), except as provided
in Section 5.1.4 below and (ii) Purchaser shall have no right to terminate this
Agreement or obtain a return of the Deposit except as expressly provided in this
Agreement.
5.1.2    In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser’s Representatives shall (i) contact or have any discussions with any
of Seller’s employees, agents or representatives, or with any tenants
(including, without limitation, having any contacts whatsoever with tenants,
including but not limited to telephone conversations or electronic mail
messages) at, or contractors providing services to, the Property, unless in each
case Purchaser obtains the prior written consent of Seller (which may be given
via electronic mail), it being agreed that the scope of all such contacts or
discussions shall, pending any such approval, be directed to and agreed upon by
Brian Tusa via electronic mail (at btusa@trinsicres.com) or Sheri Thomas via
electronic mail (at sthomas@trinsicres.com), (ii) interfere with the business of
Seller conducted at the Property or disturb the use or occupancy of any tenant
or occupant of the Property or (iii)  damage the Property. In conducting any
inspection of the Property or otherwise accessing the Property, Purchaser and
Purchaser’s Representatives shall at all times comply with, and shall be subject
to, the rights of the tenants under the Leases (and any persons claiming by,
under or through such tenants). Seller may from time to time establish
reasonable rules of conduct for Purchaser and Purchaser’s Representatives in
furtherance of the foregoing, and Purchaser shall comply with all of Seller’s
requirements regarding entry upon the Property. Purchaser shall schedule and
coordinate all inspections, including, without limitation, any environmental
tests, and other access with Seller and shall give Seller at least one (1)
Business Day (or in the case of entering occupied units) two (2) Business Days’
prior notice thereof. Seller shall be entitled to have a representative present
at all times during each such inspection or other access. Purchaser agrees to
pay to Seller on demand the cost of repairing and restoring any damage or
disturbance which Purchaser or Purchaser’s Representatives shall cause to the
Property. All inspection fees, appraisal fees, engineering fees and other costs
and expenses of any kind incurred by Purchaser or Purchaser’s Representatives
relating to such inspection and its other access shall be at the sole expense of
Purchaser. Purchaser shall keep all information obtained during its inspections
and access to the Property confidential. If the Closing shall not occur for any
reason whatsoever, Purchaser shall: (A) upon written request of Seller, promptly
deliver to Seller, at no cost to Seller, other that the reasonable cost of the
reproduction thereof, and without representation or warranty, the originals of
all tests, reports and inspections of the Property, made and conducted by
Purchaser or Purchaser’s Representatives or for Purchaser’s benefit that are in
the possession or control of Purchaser or Purchaser’s Representatives except for
any studies or reports dealing with market or economic feasibility or other
propriety financial information developed by the Purchaser; (B) promptly return
to Seller physical copies, if any, and delete any and all other due diligence
materials electronically delivered by Seller to Purchaser; and (C) promptly
destroy all copies and abstracts of the materials referenced in (A) and (B)
above. Purchaser and Purchaser’s Representatives shall not be permitted to
conduct borings of the Property or drilling in or on the Property, or any other
invasive, intrusive or destructive testing in connection with the preparation of
an environmental audit or in connection with any other inspection of the
Property without the prior written consent of Seller, which Seller may give or
withhold in its sole discretion (and, if such consent is given, Purchaser shall
be obligated to pay to Seller on demand the cost of repairing and restoring any
damage as aforesaid). This Section 5.1.2 shall survive the Closing or any
termination of this Agreement.
5.1.3    Prior to conducting any physical inspection or testing at the Property,
Purchaser and Purchaser’s Representatives shall obtain, and during the period of
such inspection or testing shall maintain, at their expense: (i) commercial
general liability (“CGL”) insurance, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability and personal injury
liability coverage, with limits of not less than Two Million Dollars
($2,000,000) for any one occurrence and Five Million Dollars ($5,000,000) in the
aggregate; (ii) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Purchaser or Purchaser’s Representatives)
issued on a form at least as broad as ISO Business Auto Coverage form CA 00 01
07 97 or other form providing equivalent coverage; (iii) worker’s compensation
insurance or participation in a monopolistic state workers’ compensation fund,
and (iv) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Property is located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Seller, and its property manager, shall be covered as
additional insureds on the CGL and automobile liability insurance policies with
respect to liability arising out of the named insured’s acts or omissions
relating to the Property. The insurer and the terms and conditions of all the
foregoing policies shall be acceptable to Seller. Prior to making any entry upon
the Property, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance satisfactory to Seller.
5.1.4    Purchaser shall have until 5:00 p.m. (Central time) on September 21,
2016 (the “Study Period”) within which to determine, in its sole discretion,
whether all matters related to the Property are satisfactory to Purchaser. If
Purchaser, in its sole discretion, determines that the purchase of the Property
is not feasible and that Purchaser does not desire to proceed with the
transactions contemplated under this Agreement, then Purchaser shall deliver to
Seller, prior to the expiration of the Study Period, written notice that
Purchaser does not desire to proceed with the transactions contemplated under
this Agreement and in such case, this Agreement shall terminate upon Seller’s
receipt of such notice, except for those matters which are indicated herein as
surviving termination, and the Deposit shall be immediately returned to
Purchaser. If Purchaser fails to timely notify Seller prior to the expiration of
the Study Period (with time being of the essence) that Purchaser does not desire
to proceed with the transactions contemplated under this Agreement as aforesaid,
then Purchaser shall be deemed to have waived its right to terminate this
Agreement under this Section 5.1.4.
5.1.5    Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, property manager, and their respective
officers, directors, agents, employees, and representatives (collectively, the
“Indemnified Parties”) from and against any and all liens, claims, or damages of
any kind or nature, including any demands, actions or causes of action,
assessments, losses, costs, expenses, liabilities, interest and penalties, and
reasonable attorneys’ fees suffered, incurred, or sustained by any of the
Indemnified Parties directly caused by Purchaser or Purchaser’s Representatives
with respect to any due-diligence activities at the Property pursuant to this
Agreement (collectively, “Losses”), except any arising from the discovery of
preexisting conditions (so long as Purchaser does not exacerbate any such
condition), including Losses caused by the negligence (but not the gross
negligence or willful misconduct) of the Indemnified Parties. This Section 5.1.5
shall survive the Closing or any termination of this Agreement.
5.2    As Is, Where Is.
5.2.1    Except as provided in the express representations and warranties of
Seller set forth in Sections 6.1 and 12 of this Agreement and in Seller’s
Special Warranty Deed and the Bill of Sale (all as hereinafter defined)
(collectively, the “Express Representations”), Seller does not, by the execution
and delivery of this Agreement, and Seller shall not, by the execution and
delivery of any document or instrument executed and delivered in connection with
the Closing, make any representation or warranty, express or implied, of any
kind or nature whatsoever, with respect to the Property, and all such warranties
are hereby disclaimed.
5.2.2    Without limiting the generality of the foregoing, other than the
Express Representations, Seller makes, and shall make, no express or implied
warranty as to matters of title, zoning, acreage, tax consequences, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental approvals,
governmental regulations or any other matter or thing relating to or affecting
the Property (collectively, the “Disclaimed Matters”).
5.2.3    Notwithstanding anything to the contrary set forth in this Agreement,
but subject to the Express Representations and Seller’s obligations set forth in
Section 7.1 of this Agreement, and subject to Article 10 hereof, the Property,
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and electrical systems,
fire and life safety and all other parts of the Improvements constituting a
portion of the Property, shall be conveyed to Purchaser, and Purchaser shall
accept same, in their “AS IS” “WHERE IS” condition on the Closing Date, “WITH
ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser acknowledges that Seller’s
willingness to sell the Property to Purchaser at the Purchase Price has been
induced, in part, by the agreement of Purchaser to purchase the Improvements and
the Personal Property in such “AS IS” condition. Purchaser hereby acknowledges,
represents and warrants that it is not in a disparate bargaining position with
respect to Seller in connection with the transaction contemplated hereby, that
Purchaser freely and fairly agreed to the waivers and conditions of this Section
5.2 as part of the negotiations of this Agreement, and Purchaser has been
represented by adequate legal counsel in connection herewith and has conferred
with such legal counsel concerning the waivers and other conditions of this
Section 5.2.
5.2.4    Without in any way limiting any provision of this Section 5.2,
Purchaser specifically acknowledges and agrees that, except with respect to the
Express Representations and the obligations of Seller set forth in Section 7.1
of this Agreement, and subject to Article 10 hereof, Purchaser hereby waives,
releases and discharges any claim it has, might have had or may have against
Seller with respect to (i) the Disclaimed Matters, (ii) the condition of the
Property as of the Closing Date, (iii) the past, present or future condition or
compliance of the Property with regard to any environmental protection,
pollution control or land use laws, rules, regulations, orders or requirements,
including, without limitation, CERCLA (as hereinafter defined), or (iv) any
other state of facts that exists with respect to the Property. The waiver,
release and discharge set forth in this Section 5.2.4 shall survive the Closing
or any termination of this Agreement.
ARTICLE 6     REPRESENTATIONS AND WARRANTIES
6.1    Seller’s Representations and Warranties. Seller represents to Purchaser
as of the Effective Date as follows:
6.1.1    Organization. Seller is a Delaware limited liability company, duly
formed and validly existing under the laws of the State of Delaware and in good
standing under the laws of the State of Texas.
6.1.2    Authority/Consent. Seller possesses all requisite power and authority,
and has taken all actions required by its organizational documents and
applicable law, to execute and deliver this Agreement and will by Closing have
taken all actions required by its organizational documents and applicable law,
to consummate the transactions contemplated by this Agreement.
6.1.3    Litigation. To Seller’s knowledge, except as may be disclosed on
Schedule 6.1.3 attached hereto, no material action, suit or other proceeding
(including, but not limited to, any condemnation action or real estate tax
appeal) is pending or, to Seller’s knowledge, has been threatened in writing
that concerns or involves the Property.
6.1.4    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.
6.1.5    Contracts. Except for the Contracts referenced on Schedule 1.8, there
are no current material contracts of construction, employment, parking,
maintenance, commission, management, service, or supply in effect and entered
into by Seller which will affect the Property after Closing. Seller has provided
Purchaser with true, correct and complete copies, in all material respects, of
all Contracts, including all amendments and modifications thereof, prior to the
execution of this Agreement by Purchaser and Seller.
6.1.6    Employees. Seller has no employees.
6.1.7    Leases. Except for (i) the Leases referenced on the rent roll attached
as Schedule 1.4, (ii) the Licenses referenced on Schedule 1.5, and (iii) the
leases, amendments or other occupancy agreements which may be entered into by
Seller pursuant to Section 7.1 of this Agreement, there are no leases, rental
agreements, licenses, license agreements or other occupancy agreements with
anyone in effect which will affect the Property after Closing. Seller will
provide Purchaser with true, correct and complete copies of all Leases,
including all amendments and modifications thereto, as part of the Property
Information. All rent rolls delivered by Seller to Purchaser were prepared by or
for Seller in the ordinary course of its business and are the rent rolls used
and relied upon by Seller in connection with its operation of the Property.
6.1.8    Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended (the “Code”).
6.1.9    No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organic documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller or the Property may be bound.
6.1.10    Prohibited Transaction. Neither Seller nor any person, group, entity
or nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Seller is
not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering.
6.1.11    Violations. As of the Effective Date and to Seller's knowledge, Seller
has not received written notice from any governmental entity having jurisdiction
over the Property of any violation by Seller of any law, rule or regulation
affecting the Property or its use including any environmental law or regulation,
nor any written notice that the Property is in violation of any applicable
building or zoning code or ordinance, except for any such matters which may have
been previously cured by Seller or which have been disclosed to Buyer.
6.1.12    Operating Statements. All operating statements prepared by Seller or
Seller’s property manager and provided to Buyer by Seller were prepared by or
for Seller in the ordinary course of its business and are the same operating
statements used and relied upon by Seller in its operation of the Property.
6.1.13    ERISA. Seller is not (i) an "employee benefit plan" (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA")) that is subject to the provisions of Title I of ERISA,
(ii) a "plan" that is subject to the prohibited transaction provisions of
Section 4975 of the Internal Revenue Code of 1986 (the "Code") or (iii) an
entity whose assets are treated as "plan assets" under ERISA by reason of an
employee benefit plans or plan's investment in such entity.
6.1.14    Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Brian Tusa (the “Seller
Knowledge Individual”), the person in the primary position of responsibility
with respect to the Property, without investigation or review of files relating
to the Property. In no event shall the Seller Knowledge Individual have any
personal liability hereunder.
6.1.15    Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of one hundred eight (180) days
(the “Survival Period”). Purchaser shall provide Seller with written notice (a
“Notice of Breach”) of any alleged breach or failure of any representation or
warranty made by Seller and specifying the nature thereof within five (5)
Business Days after Purchaser’s discovery of such alleged breach or failure.
Purchaser shall commence any action, suit, or proceeding with respect to any
breach or failure that is the subject of the Notice of Breach, if at all (as
provided below), on or before the date that is thirty (30) days after the
expiration of the Survival Period (“Suit Deadline”). Seller acknowledges and
agrees that the resolution of such action, suit, or proceeding may not occur
until after the expiration of the Survival Period, and the Survival Period shall
be deemed to be tolled with respect to (and only with respect to) any alleged
breach or failure of a representation or warranty of which Seller receives a
Notice of Breach before the expiration of the Survival Period, provided
Purchaser files an action, suit, or proceeding, and serves Seller, with respect
thereto prior to the Suit Deadline. Notwithstanding the foregoing to the
contrary, Seller shall have no liability in connection with this Agreement by
reason of any inaccuracy of a representation or warranty if, and to the extent
that, such inaccuracy is disclosed to Purchaser or otherwise included in the
Property Information at the time of the Closing and Purchaser elects,
nevertheless, to consummate the transaction contemplated hereby.
6.2    Purchaser’s Representations and Warranties. Purchaser represents to
Seller, as of the Effective Date, as follows:
6.2.1    Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and the Purchaser’s assignee formed to acquire the Property will, at the time of
Closing, be qualified to do business in the State of Texas.
6.2.2    Authority/Consent. Purchaser possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law, and has obtained all necessary consents, to execute and deliver
this Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.
6.2.3    Prohibited Transaction. Neither Purchaser nor any person, group, entity
or nation that Purchaser is acting, directly or indirectly for, or on behalf of,
is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any Law that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in the transactions contemplated by this
Agreement, directly or indirectly, on behalf of, or instigating or facilitating
the transactions contemplated by this Agreement, directly or indirectly, on
behalf of, any such person, group, entity or nation. Purchaser is not engaging
in the transactions contemplated by this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Purchaser have been
or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by law
or that the transactions contemplated by this Agreement or this Agreement is or
will be in violation of applicable law.
6.2.4    ERISA. Purchaser is not an employee pension benefit plan subject to the
provisions of Title IV of ERISA or subject to the minimum funding standards
under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code or Section
302 of ERISA, and none of its assets constitutes or will constitute assets of
any such employee benefit plan subject to Part 4, Subtitle B, Title I of ERISA.
Purchaser is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and the funds used by Purchaser to acquire the Interest are not subject to
any state statutes regulating investments of and fiduciary obligations with
respect to governmental plans. The transactions contemplated by this Agreement
are not specifically excluded by Part I(b) of PTE 84-14.
ARTICLE 7     COVENANTS OF PURCHASER AND SELLER
7.1    Operation of Property. From the Effective Date until the earlier of (i)
the termination of this Agreement, and (ii) Closing, Seller shall operate the
Property in accordance with the terms of this Section 7.1.
7.1.1    (a)    From the Effective Date until the Closing, Seller shall continue
to market the Property to prospective tenants and enter into Leases in the
ordinary course of business at rents no less than those provided by Seller to
Purchaser prior to the Effective Date. However, Seller shall not take any of the
following actions after the expiration of the Study Period without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed:
(i)
make or permit to be made any material alterations to or upon the Property
except as required under Section 7.2 hereof;

(ii)
enter into any contracts for the provision of services and/or supplies to the
Property which are not terminable without premium or penalty by Purchaser upon
thirty (30) days’ prior written notice following the Closing, or amend or modify
the Contracts in any manner, unless such Contract as amended may be terminated
without premium or penalty upon thirty (30) days’ prior written notice, or
knowingly fail to timely perform its material obligations under the Contracts
(provided that in the case of emergency or other exigent circumstances, Seller
shall have the right to enter into contracts to perform repairs or replacements
without Purchaser’s consent);

(iii)
renew the Contract with CARES in a manner that such Contract will be in effect
after Closing;

(iv)
encumber, sell or transfer the Property or any interest therein or alter or
amend the zoning classification of the Land or Improvements; or

(v)
settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2016 (which Seller retains the full and unfettered right
to settle or compromise, and any refunds applicable to such period shall belong
solely to Seller).

Prior to the expiration of the Study Period, Seller shall have the right to take
any of the aforesaid actions without obtaining Purchaser’s consent thereto, but
Seller shall keep Purchaser informed as to material actions Seller has taken or
proposes to take.
(b)    Whenever in this Section 7.1.1 Seller is required to obtain Purchaser’s
consent with respect to any proposed action or transaction, Purchaser shall,
within five (5) Business Days after receipt of Seller’s receipt of request
therefor, notify Seller of its approval or disapproval of same and, if Purchaser
fails to notify Seller in writing of its disapproval within said five (5)
Business Day period, Purchaser shall be deemed to have approved same.
7.1.2    Prior to the expiration of the Study Period, Purchaser shall review the
Contracts to determine, among other things, whether such Contracts are
terminable, and to determine whether Purchaser desires to assume any of such
Contracts. Not later than five (5) Business Days prior to the expiration of the
Study Period, Purchaser shall deliver a notice to Seller setting forth which of
such Contracts, if any, that Purchaser elects to have Seller attempt to
terminate. Seller will deliver notices of termination at Closing canceling such
Contracts as Seller is timely notified of by Purchaser; provided that Seller
shall have no obligation to terminate, and Purchaser shall be obligated to
assume, any Contracts which by their terms cannot be terminated without penalty
or payment of a fee. At Closing, Seller shall assign to Purchaser, and Purchaser
shall assume, the Contracts (as identified on Schedule 1.8 hereto) pursuant to
the Bill of Sale and Assignment and Assumption Agreement. Seller shall cause
Seller’s existing property management agreement to be terminated effective as of
the Closing Date.
7.2    Governmental Notices. Promptly after receipt, Seller shall provide
Purchaser with copies of any written notices that Seller receives from a
governmental entity with respect to (i) any special assessments or proposed
increases in the valuation of the Property; (ii) any condemnation or eminent
domain proceedings affecting the Property; or (iii) any violation of any zoning,
health, fire, safety or other law, regulation or code applicable to the
Property.
7.3    Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing that materially affects Seller
or the Property and that is instituted after the Effective Date.
7.4    Tradenames and Service Marks.
7.4.1    Purchaser hereby acknowledges and agrees that the name “Aura”, any
other trade name or service mark which includes the word “Aura” or any other
trade name or service mark of Seller or its members, and any logo including the
name “Aura” (hereinafter collectively referred to as the “Marks”), and each of
them, are trade names and service marks of Trinsic Residential Group, LP; that
the Marks, and each of them, are the sole and exclusive property of Trinsic
Residential Group, LP, which owns all right, title, and interest in and to the
Marks, and each of them; and that, by this Agreement, Purchaser shall acquire no
ownership right or interest of any kind in or to the Marks, or any of them.
Purchaser further acknowledges and agrees that any use by Purchaser of the
Marks, or any of them, in any manner in connection with the Property or
otherwise, will result in immediate and irreparable injury to Seller and its
affiliates, including, Trinsic Residential Group, LP, and that Seller and/or its
affiliates, including, Trinsic Residential Group, LP, shall be entitled to
temporary, preliminary, and permanent injunctive relief against Purchaser in the
event of any such use of the Marks, or any of them, by Purchaser, or in the
event of any other violation by Purchaser of this Section 7.4.1. Purchaser may
continue to use “Grand” in the name of the Property after Closing provided
Purchaser does not use the “Aura” name or logo or any of the Marks; provided,
however, nothing contained herein shall be deemed to be a warranty of Seller’s
or Purchaser’s right to use such names.
7.4.2    Purchaser agrees to remove the “Aura” name and logo from the Property
after Closing, including changes in signage, lease forms, and the like.
Purchaser agrees to attach a substantial, temporary sign over the existing
“Aura” name or logo on all sign(s) within three (3) Business Days after Closing
so that the word “Aura” will not be visible. Purchaser shall keep such temporary
signage in place until Purchaser installs permanent replacements of such
signage, and Purchaser shall install such permanent replacement signage on or
before the date that is one hundred twenty (120) days after Closing. All other
signage on the Property containing the Aura name or logo or any of the Marks
shall be promptly removed or replaced, but in any event, on or before the date
that is thirty (30) days after Closing.
7.4.3    This Section 7.4 shall survive the Closing.
ARTICLE 8     CONDITIONS PRECEDENT TO CLOSING
8.1    Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Purchaser in Purchaser’s
sole and absolute discretion.
8.1.1    Seller shall have performed and observed, in all material respects, all
covenants of Seller under this Agreement.
8.1.2    Subject to the provisions of Section 8.4 below, all representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.
8.2    Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation
to sell the Property is subject to satisfaction, on or before the Closing Date
(as such date may be extended as provided herein) of the following conditions,
any of which may be waived in writing by Seller, in Seller’s sole and absolute
discretion:
8.2.1    Purchaser shall have performed and observed, in all material respects,
all covenants of Purchaser under this Agreement.
8.2.2    All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.
8.3    Failure of a Condition.
8.3.1    In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
thirty (30) additional days, by giving notice thereof to Purchaser within such
ten (10) Business Day period. Further, Purchaser shall have the right to waive
the unsatisfied condition or conditions, by notice to Seller within five (5)
Business Days after expiration of the applicable satisfaction period, without
satisfaction having occurred, in which event the Closing Date shall be the date
which is five (5) Business Days after Seller’s receipt of Purchaser’s waiver
notice. The foregoing notice and cure periods shall not apply to a breach of
Sections 9.2 or 9.3.
8.3.2    If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.
8.4    Representations and Warranties. All representations and warranties made
by Seller in this Agreement shall be true and correct in all material respects
as of the Closing Date, except to the extent the facts and circumstances
underlying such representations and warranties may have changed as of the
Closing; provided, however, that if on the Closing Date any such representations
and warranties are not true and correct in all material respects or Seller has
not performed any material covenants required to be performed by Seller pursuant
to this Agreement, Purchaser shall in any event be required to close hereunder
and pay the Purchase Price to Seller without any reduction or credit unless the
breach of any representations and warranties or covenants will have, in the
aggregate, a “material adverse effect” and in such event, Seller shall be
entitled, at its option and in its sole discretion, to credit to Purchaser such
amount on account of such breach as will cause the same to no longer have a
“material adverse effect,” in which event Purchaser shall be required to close
hereunder. As used herein, a “material adverse effect” shall be deemed to have
occurred if by reason of such misrepresentation or breach of covenant the fair
market value of the Property is decreased by an amount exceeding $300,000. For
purposes hereof, a representation or warranty shall not be deemed to have been
breached if the representation or warranty is not true and correct in all
material respects as of the Closing Date by reason of changed facts or
circumstances which (i) pursuant to the terms of this Agreement are permitted to
have occurred or (ii) are not within the reasonable control of Seller.
ARTICLE 9     CLOSING
9.1    Closing Date. The consummation of the transaction contemplated hereby
(the “Closing”) will take place at the office of Escrow Agent, via an escrow
closing, on the date that is thirty (30) days after the expiration of the Study
Period (with time being of the essence with respect thereto), or such earlier
date as Seller and Purchaser may mutually agree upon in writing (the “Closing
Date”); provided that Buyer may extend the Closing Date for one (1) period of
fourteen (14) Business Days by (i) notifying Seller in writing of its intent to
extend the Closing Date no later than five (5) Business Days prior to the then
scheduled Closing Date, and (ii) depositing One Million and 00/100 Dollars
($1,000,000.00) (the “Extension Deposit”), as a non-refundable deposit (except
as otherwise provided herein) to assure Purchaser’s performance hereunder;
provided, further, that if on the Closing Date there is a named active storm
that prohibits the ability of Purchaser to bind property insurance for the
Property, Seller may extend the Closing Date until the earlier of (a) the date
of binding of such insurance or (b) twenty (20) days after the
previously-scheduled Closing Date. Purchaser and Seller agree to finalize and
execute all documents necessary for the consummation of the transaction
contemplated herein, including but not limited to the settlement statement, and
to deliver all such documents to the Title Company in escrow not later than the
end of the Business Day immediately preceding the Closing Date in order to
ensure the orderly and timely transfer of all funds necessary for Closing by not
later than 1:00 p.m. (Central time) on the Closing Date.
9.2    Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:
9.2.1    Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:
9.2.1.1    Special Warranty Deed in the form of Exhibit C hereto (the “Deed”),
Seller and Purchaser agreeing that the Deed will contain a Restriction Against
Condominium Conversion;
9.2.1.2    Bill of Sale in the form of Exhibit D hereto;
9.2.1.3    Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.2.1.4    Letters to each tenant under the Leases in the form of Exhibit F
hereto, notifying tenants of the conveyance of the Property to Purchaser and
advising them that, following the Closing Date, all future payments of rent are
to be made in the manner set forth therein;
9.2.1.5    A quit claim assignment of the General Contractor’s right, title and
interest in all subcontracts relating to the Improvements in the form of Exhibit
G hereto, executed by General Contractor; provided, however, that neither Seller
nor General Contractor makes any representation or warranty concerning the
assignability of any such subcontract;
9.2.1.6    Settlement statement showing all of the payments, adjustments and
prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.2.1.7    A rent roll for the Property dated as of the Closing Date;
9.2.1.8    Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date;
9.2.1.9    A duly executed affidavit in a form customarily used for commercial
real estate transactions in the State of Texas and which is acceptable to the
Title Company, showing among other things that all debts for labor and materials
in respect of the Property incurred by or on behalf of Seller have been paid in
full and that there are no outstanding claims, suits, debts, rights of
occupancy, encumbrances, liens or judgments against the Property, except matters
approved or waived by Purchaser pursuant to Article 3 hereof.
9.2.1.10    Such evidence as is reasonably required by the Title Company
evidencing the authority of Seller and those individuals acting on behalf of
Seller to enter into this Agreement and consummate the transaction contemplated
herein. and
9.2.1.11    Copies of notices of termination of such other service agreements
and contracts that Purchaser elected to have terminated in accordance with
Section 7.1.2.
9.2.2    Original Property Information Documents. Seller will deliver to
Purchaser originals within Seller’s possession of all items constituting the
Property Information referenced in Article 4.
9.2.3    Possession. Seller will deliver to Purchaser possession of the
Property, subject to the Leases.
9.2.4    Keys. Seller will deliver to Purchaser all keys for the Property in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.
9.2.5    Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.
9.3    Purchaser’s Obligations at the Closing. At the Closing, Purchaser will
do, or cause to be done, the following:
9.3.1    Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:
9.3.1.1    Bill of Sale in the form of Exhibit D hereto;
9.3.1.2    Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.3.1.3    Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.3.1.4    Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and
9.3.1.5    A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct in all material
respects as of the Closing Date.
9.3.2    Payment of Consideration. Purchaser shall pay to Escrow Agent by bank
wire transfer of immediately available funds at Closing the Purchase Price in
accordance with Article 2 of this Agreement (subject to the credits, prorations
and adjustments provided hereby). The net closing proceeds due to Seller shall
be wire transferred to such account or accounts as Seller may designate, and
actually received in such account or accounts, not later than 2:00 p.m. (Central
time) on the Closing Date (the “Wiring Deadline”), with time being strictly of
the essence with respect thereto.
9.3.3    Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.
9.4    Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.
9.5    Costs and Adjustments at Closing.
9.5.1    Expenses. Seller shall pay (a) the fees of any counsel representing
Seller in connection with this transaction, (b) one-half (1/2) of the escrow fee
charged by Escrow Agent, and (c) the premium for standard TLTA coverage owner’s
policy of title insurance. Purchaser shall pay (i) the fees of any counsel
representing Purchaser in connection with this transaction, (ii) the documentary
stamps on the Deed, if any, (iii) recording costs for the recordation of the
Deed conveying the Property to Purchaser; (iii) costs and expenses related to
the Survey, (iv) the costs and expenses related to all of Purchaser’s due
diligence studies and investigations, (v) one-half (1/2) of the escrow fee
charged by Escrow Agent, (vi) all costs related to Purchaser’s financing of the
Property (including, but not limited to, documentary stamp taxes, if any, and
non-recurring intangible taxes in connection therewith), if applicable, and
(vii) all charges and costs relating to the costs of the Title Policy
attributable to any endorsements desired by Purchaser, including those for any
title examinations, title commitments or premiums. Any other costs or expenses
incident to this transaction and the closing thereof not expressly provided for
above shall be allocated between and paid by the parties in accordance with
custom and practice in Fort Bend County, Texas.
9.5.2    Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year in which the Closing occurs will be prorated
between Seller and Purchaser as of the Apportionment Time (as hereinafter
defined) on the basis of actual bills therefor, if available. If such bills are
not available, then such taxes and other charges shall be prorated on the basis
of the most currently available tax bills. Any and all rebates or reductions in
taxes received subsequent to Closing for the calendar year in which Closing
occurs, net of costs of obtaining the same (including without limitation
reasonable attorneys’ fees) and net of any amounts due to tenants, shall be
prorated as of the Apportionment Time, when received. The current installment of
all special assessments, if any, which are a lien against the Property at the
time of Closing and which are being or may be paid in installments shall be
prorated as of the Apportionment Time. As used herein, the term “Apportionment
Time” shall mean 11:59 p.m. Central time on the date immediately prior to the
Closing Date.
9.5.3    Lease Security Deposits. At Closing, Seller shall pay to Purchaser, as
a credit against the Purchase Price, an amount equal to all refundable security
deposits required to be held by Seller under the Leases (together with accrued
interest thereon required by law or by the terms of the Leases), and thereafter
Purchaser shall be solely obligated for the return of such security deposits and
other deposits. Nonrefundable deposits, fees and upfront payments and prepaid
amounts under laundry, telecommunications and other similar leases and
concessions, will not be prorated, nor will Purchaser be entitled to a credit on
account of such amounts.
9.5.4    Rents. All rents and other costs or charges paid by tenants under the
Leases shall be prorated as of the Apportionment Time, to the extent actually
collected by Seller. With respect to any rent or charges that are delinquent
prior to Closing, Seller shall have the right to pursue all rights and remedies
against the tenants to recover such delinquencies; provided, however, that
Seller shall not be entitled to dispossess such tenants. Purchaser shall
promptly remit to Seller any rent or payments for any charges received by
Purchaser subsequent to Closing which are attributable to periods prior to
Closing; provided, however, that such amounts received from tenants after
Closing will first be applied to such charges as are then due and then applied
in their reverse order of accrual until applied in full. From and after Closing
and for a period of sixty (60) days thereafter, Purchaser shall use commercially
reasonable efforts to collect from the tenants all rents that are delinquent for
the period prior to Closing.
9.5.5    Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be prorated as of the Apportionment Time. If
consumption of any of the foregoing is measured by meter, Seller shall, prior to
the Closing Date, endeavor to obtain a reading of each such meter and a final
bill as of the Closing Date. If there is no such meter or if the bill for any of
the foregoing shall have not been issued as of the Closing Date, the charges
therefor shall be adjusted as of the Apportionment Time on the basis of the
charges of the prior period for which such bills were issued and shall be
further adjusted between the parties when the bills for the correct period are
issued. Seller and Purchaser shall cooperate to cause the transfer of utility
accounts from Seller to Purchaser. Seller shall be entitled to retain any
utility security deposits to be refunded. At Closing, Purchaser shall post
substitute utility security deposits to replace those previously paid by Seller
or, if the utility provider will not refund such deposits to Seller, Seller
shall be reimbursed therefor by Purchaser at Closing.
9.5.6    Contracts. All payments made or required under Contracts assumed by
Purchaser shall be adjusted and apportioned as of the Apportionment Time.
9.5.7    Insurance Policies. Premiums on insurance policies will not be
adjusted. As of the Closing Date, Seller will terminate its insurance coverage
and Purchaser will obtain its own insurance coverage.
9.5.8    Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall be added to or subtracted from the
cash balance of the Purchase Price to be paid to Seller at the Closing, as
applicable. Not later than the date that is ninety (90) days after the Closing
Date, Seller and Purchaser shall reprorate the adjustments and prorations
provided for herein respecting any items that were not capable of being
determined as of the Closing Date or that previously were incorrectly or
inaccurately determined and need to be corrected and the manner in which such
items shall be determined and paid in accordance with the terms of this
Agreement. The net amount due Seller or Purchaser, if any, by reason of
adjustments to the Closing Statement shall be paid in cash by the party
obligated therefor within five (5) Business Days following the reproration by
Seller and Purchaser. The reproration agreed to by Seller and Purchaser not
later than one hundred eighty (180) days after the Closing Date shall be
conclusive and binding on the parties hereto except for any items that are not
capable of being determined at the time such reproration has been made by Seller
and Purchaser and shall be conclusive and binding on the parties hereto except
for any items that are not capable of being determined at that time of
reproration, which items shall be determined and paid promptly as soon as they
are capable of being determined. Prior to and following the Closing Date, each
party shall provide the other with such information as the other shall
reasonably request (including, without limitation, access to the books, records,
files, ledgers, information and data with respect to the Property during normal
business hours upon reasonable advance notice) in order to make the preliminary
and final adjustments and prorations provided for herein.
9.5.9    Survival. The provisions of this Section 9.5 shall survive Closing.
ARTICLE 10     DAMAGE AND CONDEMNATION
10.1    Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage.
10.1.1    Minor Damage. If the cost for repairing such damage is less than Two
Million Dollars ($2,000,000.00) (as determined by Seller’s independent insurer
providing coverage as of the time of such loss), then Purchaser shall have the
right at Closing to receive the amount of the deductible plus all insurance
proceeds received by Seller as a result of such loss, or an assignment of
Seller’s rights to such insurance proceeds, and this Agreement shall continue in
full force and effect with no reduction in the Purchase Price, and Seller shall
have no further liability or obligation to repair such damage or to replace the
Property.
10.1.2    Major Damage. If the cost for repairing such damage exceeds Two
Million Dollars ($2,000,000.00) (as determined by Seller’s independent insurer
providing coverage as of the time of such loss), then Purchaser shall have the
option, exercisable by written notice delivered to Seller within ten (10)
Business Days after Seller’s notice of damage to Purchaser (with Closing being
extended to accommodate the Purchaser’s notice hereunder) either (i) to receive
the amount of the deductible plus all insurance proceeds received (or to be
received) by Seller as a result of such loss, or an assignment of Seller’s
rights to such insurance proceeds, including the right to negotiate the claim
with the Seller’s insurer, and this Agreement shall continue in full force and
effect with no reduction in the Purchase Price, and Seller shall have no further
liability or obligation to repair such damage or to replace the Property; or
(ii) to terminate this Agreement. If Purchaser elects to terminate this
Agreement, Purchaser shall give notice to Seller thereof, the Deposit shall be
returned to Purchaser, and thereafter neither party will have any further rights
or obligations hereunder, except for any obligations that expressly survive
termination. If Purchaser fails to notify Seller within such five (5) Business
Day period (or such shorter period so as to permit Closing to occur not later
than the Closing Date, time being strictly of the essence) of Purchaser’s
election to terminate this Agreement, then Purchaser shall be deemed to have
elected option (i), and Purchaser and Seller shall proceed to Closing in
accordance with the terms and conditions of this Agreement.
10.2    Condemnation and Eminent Domain. If, prior to Closing, all or a material
part of the Property is taken by eminent domain or any proceedings for the
taking by eminent domain of all or a material part of the Property is commenced,
Seller shall immediately notify Purchaser of the same and Purchaser, at its
option within five (5) days after receiving notice thereof from Seller, may
terminate its obligation to complete the transfer of the Property in which case
the Deposit will be returned to Purchaser. If Purchaser elects to complete the
transfer of the Property notwithstanding a taking by eminent domain or
proceeding therefore or deed in lieu thereof, Seller will deliver to Purchaser
at Closing, through the closing escrow, all condemnation proceeds previously
received by Seller and an assignment of Seller’s rights with respect to all
uncollected condemnation proceeds (in either case, net of proceeds allocable to
loss of use of the Property for the period through the Closing Date and costs
incurred by Seller in connection with such proceedings) and such documents as
Purchaser may reasonably request to substitute itself for Seller in any pending
eminent domain proceedings.
10.3    Uniform Vendor and Purchaser Risk Act Not Applicable. It is the express
intent of the parties hereto that the provisions of Sections 10.1 and 10.2
hereinabove govern the rights of the parties in the event of damage to or
condemnation of the Property, and that the Uniform Vendor and Purchaser Risk Act
(Section 5.007 of the Texas Property Code) not apply to this Agreement.
ARTICLE 11     REMEDIES AND ADDITIONAL COVENANTS
11.1    Seller Default At or Before Closing. If Seller is in breach or default
of any of its obligations or agreements hereunder when performance is required
on or prior to the Closing Date, or if any of the representations contained in
Section 6.1 should be false in any material respect (subject to the provisions
of Section 8.4) and Purchaser shall become actually aware of same on or prior to
the Closing Date and Purchaser shall not have waived its claims with regard to
same pursuant to this Agreement, then Purchaser shall give Seller written notice
of such breach or default on or prior to the Closing Date and Seller shall have
ten (10) Business Days from the date of receipt of such notice to cure such
breach or default and the Closing Date shall be extended accordingly. If Seller
fails to cure such breach or default within such ten (10) Business Day period,
then Purchaser shall have the right, at its sole option and as its sole remedy,
and Purchaser hereby waives its right to pursue any other remedy at law or in
equity, and as Purchaser’s sole and exclusive remedy, Purchaser shall either (i)
to terminate this Agreement by written notice to Seller and the Escrow Agent, in
which event the Deposit shall be returned to Purchaser, whereupon neither party
shall have any further rights, duties or obligations hereunder other than the
obligations and rights set forth herein that expressly survive the termination
of this Agreement, or (ii) with respect to the failure to convey the Property,
as required hereunder, to pursue specific performance of such obligation of
Seller. As a condition precedent to Purchaser’s exercising any right it may have
to bring an action for specific performance hereunder, Purchaser must commence
such action for specific performance within thirty (30) days after the scheduled
Closing Date. Purchaser agrees that its failure to timely commence such an
action for specific performance within such thirty (30) day period shall be
deemed a waiver by it of its right to commence an action for specific
performance as well as a waiver by it of any right it may have to file or record
a notice of lis pendens or notice of pendency of action or similar notice
against the Property. In no event shall Purchaser seek, or Seller be liable for,
any damages to Purchaser, including, without limitation, punitive or
consequential damages. Notwithstanding the foregoing, if and only if specific
performance is unavailable as a remedy to Buyer due to the sale of the Property
to a third party during the term of this Agreement, then Buyer shall be entitled
to seek all actual, but not punitive or consequential, damages incurred by Buyer
by reason of Seller’s action.
11.2    Seller Default From and After Closing. Subject to the limitations set
forth in Section 6.4 of this Agreement, if Seller is in breach or default of any
of its obligations or agreements hereunder that survive the Closing when
performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first become actually aware
of same after the Closing Date, then Purchaser shall give Seller written notice
of such breach or default of such obligation, agreement or representation
hereunder prior to the expiration of the applicable survival period of such
breach or default and Seller shall have thirty (30) days from the date of
receipt of such notice to cure such breach or default. If Seller fails to cure
such breach or default within such thirty (30) day period, and the reasonably
estimated losses or damages sustained as a result of Seller’s failure or
inability to perform any of its obligations, agreements or Express
Representations hereunder exceed Fifty Thousand and 00/100 Dollars ($50,000.00),
then Seller shall be liable for the actual direct damages suffered by Purchaser
due to such uncured breach or default from the first dollar of loss.
Notwithstanding anything to the contrary contained herein, (i) in no event shall
Seller be liable to Purchaser for damages in an aggregate amount in excess of
Four Hundred Eleven Thousand Seven Hundred Fifty and 00/100 Dollars
($411,750.00), (ii) Seller’s inability to satisfy a condition of this Agreement
shall not be considered a default by Seller hereunder unless such inability
results from the breach of any of Seller’s representations set forth in Section
6.1 or the breach of Seller’s express covenants and obligations hereunder, and
(iii) if Purchaser has actual knowledge of a default by Seller on the Closing
Date and Purchaser elects to close the transaction contemplated herein,
Purchaser shall be deemed to have irrevocably waived such default and Seller
shall not have any liability with respect to such default.
11.3    Purchaser Default. The parties acknowledge and agree that Seller should
be entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall be entitled, as its sole and exclusive remedy, to terminate this
Agreement by giving written notice thereof to Purchaser prior to or at the
Closing and, except with respect to breach or default of Purchaser under
Sections 2.2.1 or 9.3, Purchaser shall have ten (10) Business Days from the date
of receipt of such notice to cure such breach or default and the Closing Date
shall be extended accordingly, in which event the Deposit shall be paid to
Seller as fixed, agreed and liquidated damages, and, after the payment of the
Deposit to Seller, neither Seller nor Purchaser will have any further rights or
obligations under this Agreement, except for any obligations that expressly
survive termination, except that Seller shall have the right to pursue an action
against Purchaser for Seller’s actual damages suffered on account of a default
by Purchaser under Sections 5.1.2, 6.2, 12.2 and 15.17 of this Agreement;
provided, however, that nothing contained herein shall constitute a waiver by
Seller of any damages, rights or remedies which may be available to Seller
against Purchaser at law or in equity as a result of any material breach of a
representation or warranty or other material default of Purchaser hereunder for
matters which, by the terms of this Agreement expressly survive the Closing or
earlier termination hereof (other than Purchaser’s failure to consummate the
purchase of the Property on the Closing Date or failure to timely make the
Second Deposit, for each of which Seller shall be paid the Deposit in accordance
with the immediately preceding sentence as full, final agreed upon liquidated
damages), all of which are hereby expressly reserved by Seller; provided,
however, nothing contained herein shall entitle Seller to consequential or
punitive damages or any other sums in excess of Seller’s actual damages.
11.4    Delivery of Materials. Notwithstanding anything contained in this
Agreement to the contrary, if this Agreement is terminated for any reason
whatsoever, then Purchaser shall promptly deliver to Seller all Property
Information provided to Purchaser by Seller, including copies thereof in any
form whatsoever, including electronic form, along with, upon Seller’s prior
written request, any and all tests results and studies of the Property performed
by or on behalf of Purchaser pursuant to Article 5, excluding any confidential
or proprietary information or financial modeling. The obligations of Purchaser
under this Section 11.4 shall survive any termination of this Agreement.
ARTICLE 12     BROKERAGE COMMISSION
12.1    Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, except for Moran &
Company (“Seller’s Broker”) and that Seller has not taken any action which would
result in any real estate broker’s or finder’s fees or commissions being due and
payable to any party other than Seller’s Broker with respect to the transaction
contemplated hereby. Seller will be solely responsible for the payment of
Seller’s Broker’s commission in accordance with the provisions of a separate
agreement. Purchaser hereby represents and warrants to Seller that Purchaser has
not contracted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction and that Purchaser has
not taken any action which would result in any real estate broker’s or finder’s
fees or commissions being due or payable to any party with respect to the
transaction contemplated hereby. Seller acknowledges that Purchaser has
disclosed to the Seller that Martin Pechter, a principal of the Buyer, is a
licensed broker in Florida and Pennsylvania, but is acting solely as a principal
in this transaction. Purchaser represents and warrants to Seller that Martin
Pechter shall not be entitled to any brokerage fee or commission arising out of
this transaction.
12.2    Indemnity. Each party hereby indemnifies and agrees to hold the other
party harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.
ARTICLE 13     NOTICES
13.1    Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.
13.2    Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by FedEx or a similar nationally recognized
overnight courier service, or (iv) by facsimile, with written confirmation by
recognized overnight carrier service, in which case notice shall be deemed
delivered upon receipt of confirmation transmission of such facsimile notice.
All such notices, demands, requests or other communications shall be deemed to
have been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.
13.3    Addresses. The addresses for proper notice under this Agreement are as
follows:
As to Seller:
GGT TRG Grand Lakes TX, LLC
c/o Trinsic Residential
3100 Monticello Avenue, Suite 900
Dallas, Texas 75205
Attention: Brian Tusa
Fax No.: (214) 478-4114
 
 
With copies to:
GGT TRG Grand Lakes TX, LLC
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
Attention: Michael Tetrick
Fax No.: (407) 540-2683
 
 
 
and
 
 
 
GGT TRG Grand Lakes TX, LLC
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
Attention: Jeffrey Sirolly
Fax No.: (407) 540-2683
 
 
 
and
 
 
 
Dentons US LLP
2000 McKinney Avenue, Suite 1900
Dallas, Texas 75201
Attention: Toni Weinstein
Fax No.: (214) 259-0910
 
 
 
and
 
 
 
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 South Orange Avenue, Suite 800
Orlando, Florida 32801
Attention: Joaquin E. Martinez, Esq.
Fax No.: (407) 843-4444
 
 
As to Purchaser:
Southstar Capital Group I, LLC
8230 210th Street South
Boca Raton, Florida 33433
Attention: Gina Williams President, CFO
Fax No. (561) 997-9115
With a copy to:
Carney, Kelehan, Bresler Bennett & Scherr, LLP
10715 Charter Drive, Ste. 200
Columbia, MD 21044
Attention: Kevin J. Kelehan, Esq.
Fax No. (410) 730-7729
 
 
As to Escrow Agent:
Republic Title of Texas, Inc.
2626 Howell Street, 10th Floor
Dallas, Texas 75204
Attention: Jennifer Haden
Fax No.: (972) 516-2512



Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii) or (iii) of this Section 13.3. Anything
contained in this Section 13.3 to the contrary notwithstanding, all notices may
be executed and sent by the parties’ counsel.


ARTICLE 14     ASSIGNMENT
Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to an affiliate of Purchaser without further evidence of such
subsidiary’s financial capability to consummate Closing hereunder, provided that
such subsidiary shall assume, in writing (by execution of an assignment and
assumption agreement reasonably satisfactory to Seller), all of Purchaser’s
obligations under this Agreement.
ARTICLE 15     MISCELLANEOUS
15.1    Entire Agreement. This Agreement embodies the entire agreement between
the parties and cannot be varied except by the written agreement of the parties
and supersedes all prior agreements and undertakings, including but not limited
to the Pre-Contract Access and Right of Entry Agreement, dated as of August 22,
2016, between Seller and Purchaser.
15.2    Modifications. This Agreement may not be modified except by the written
agreement of the parties.
15.3    Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.
15.4    Captions. The captions used in connection with the Articles, Sections
and Subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.
15.5    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
15.6    Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the State of Texas (without reference to
conflicts of laws principles).
15.7    Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.
15.8    No Rule of Construction. Seller and Purchaser have each been represented
by counsel in the negotiations and preparation of this Agreement; therefore,
this Agreement will be deemed to be drafted by both Seller and Purchaser, and no
rule of construction will be invoked respecting the authorship of this
Agreement.
15.9    Severability. In the event that any one or more of the provisions
contained in this Agreement (except the provisions relating to Seller’s
obligations to convey the Property and Purchaser’s obligation to pay the
Purchase Price, the invalidity of either of which shall cause this Agreement to
be null and void) are held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had not been contained herein,
provided, however, that the parties hereto shall endeavor in good faith to
rewrite the affected provision to make it (i) valid, and (ii) consistent with
the intent of the original provision.
15.10    Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.
15.11    Business Days. “Business Day” means any day on which business is
generally transacted by banks in the State of Texas. If the final date of any
period which is set out in any paragraph of this Agreement falls upon a day
which is not a Business Day, then, and in such event, the time of such period
will be extended to the next Business Day.
15.12    No Memorandum. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.
15.13    Press Releases. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller except for any disclosure that may be required by law or applicable
regulation to be made to any applicable governmental or quasi-governmental
authorities or to the public. After the Closing has occurred, Seller and
Purchaser shall each have the right to issue a press release regarding
consummation of the transactions contemplated in this Agreement.
15.14    Attorneys’ Fees and Costs. In the event either party is required to
resort to litigation to enforce its rights under this Agreement, the
non-prevailing party in such litigation shall pay the costs, expenses and
attorneys’ fees incurred by the prevailing party in connection with such action.
15.15    Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. An unsigned draft of this Agreement shall not be
considered an offer by either party to purchase or sell the Property.
15.16    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.
15.17    Confidentiality.
15.17.1    Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law, by
the public disclosure obligations required by the U.S. Securities Exchange
Commission, or which is recommended in good faith by counsel to such other
party.
15.17.2    It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional consultants, financial advisors, rating
agencies, or potential lenders, as the case may be, or prevent any party hereto
from complying with applicable laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements. Notwithstanding the
foregoing, Purchaser shall have the right to deliver such information to
Purchaser’s potential investors and potential lenders, in each case on a
need-to-know basis after the recipients have been informed of the confidential
nature of such information and directed not to disclose such information except
in accordance with this Section 15.17. The aforementioned shall not preclude the
disclosure to potential investors of the proposed purchase price, the net
operating income of the Property and the approximate rate of return on the
investment.
15.17.3    In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 15.17.
15.17.4    Notwithstanding any other provision of this Agreement, the provisions
of Section 15.17 shall survive the termination of this Agreement for one (1)
year following the Effective Date, but shall not survive Closing.
15.18    Jurisdiction and Service of Process. The parties hereto agree to submit
to personal jurisdiction in the State of Texas in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, the parties
hereby agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the parties in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the State of Texas and that any process or notice of motion or other
application to any such court in connection with any such action or proceeding
may be served upon the parties by certified mail to or by personal service at
the last known address of the parties, whether such address be within or without
the jurisdiction of any such court. The provisions of this Section 15.18 shall
survive the Closing or the termination hereof.
15.19    Exculpation. Purchaser agrees that it does not have and will not have
any claims or causes of action against the Seller Knowledge Individual, any
Related Entity or any disclosed or undisclosed officer, director, employee,
trustee, shareholder, member, manager, partner, principal, parent, subsidiary or
other affiliate of Seller or any Related Entity, or any officer, director,
employee, trustee, shareholder, partner or principal of any such parent,
subsidiary or other affiliate (collectively, “Seller’s Affiliates”) arising out
of or in connection with the Property or this Agreement or the transactions
contemplated hereby. Purchaser agrees to look solely to Seller and its assets
for the satisfaction of any liability or obligation arising under this Agreement
or the transactions contemplated hereby, or for the performance of any of the
covenants, warranties or other agreements contained herein, or the Property and
further agrees not to sue or otherwise seek to enforce any personal obligation
against any of Seller’s Affiliates with respect to any matters arising out of or
in connection with this Agreement or the transactions contemplated hereby or the
Property. Without limiting the generality of the foregoing provisions of this
Section 15.19, Purchaser hereby unconditionally and irrevocably waives any and
all claims and causes of action of any nature whatsoever it may now or hereafter
have against Seller’s Affiliates, and hereby unconditionally and irrevocably
releases and discharges Seller’s Affiliates from any and all liability
whatsoever which may now or hereafter accrue in favor of Purchaser against
Seller’s Affiliates in connection with or arising out of this Agreement or the
transactions contemplated hereby or the Property. The provisions of this Section
15.19 shall survive the termination of this Agreement and the Closing.
15.20    Exclusive Negotiations. Commencing on the Effective Date and continuing
until the earlier of the date (a) of the expiration of the Study Period or (b)
this Agreement ceases to remain in full force and effect, Seller will not
solicit, accept or negotiate with respect to any offer to purchase the Property
from any person or entity other than Purchaser.
15.21    Section 1031 Exchange. Either party may consummate the purchase or sale
(as applicable) of the Property as part of a so‑called like kind exchange (an
"Exchange") pursuant to § 1031 of the Code, provided that: (a) the Closing shall
not be delayed or affected by reason of the Exchange nor shall the consummation
or accomplishment of an Exchange be a condition precedent or condition
subsequent to the exchanging party's obligations under this Agreement; (b) the
exchanging party shall effect its Exchange through an assignment of this
Agreement, or its rights under this Agreement, to a qualified intermediary (c)
neither party shall be required to take an assignment of the purchase agreement
for the relinquished or replacement property or be required to acquire or hold
title to any real property for purposes of consummating an Exchange desired by
the other party; and (d) the exchanging party shall pay any additional costs
that would not otherwise have been incurred by the non‑exchanging party had the
exchanging party not consummated the transaction through an Exchange. Neither
party shall by this Agreement or acquiescence to an Exchange desired by the
other party have its rights under this Agreement affected or diminished in any
manner or be responsible for compliance with or be deemed to have warranted to
the exchanging party that its Exchange in fact complies with § 1031 of the Code.




[Signature Page Follows]


IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.
SELLER:


GGT TRG GRAND LAKES TX, LLC, a Delaware limited liability company


By:
TRG Grand Corner, L.P., a Delaware limited partnership, its operating member



By:
TRG – Grand Corner GP, LLC, a Delaware limited liability company, its general
partner





By:    /s/ Brian J. Tusa    
Brian J. Tusa
President




PURCHASER:


SOUTHSTAR CAPITAL GROUP I, LLC, a Delaware limited liability company




By:    _/s/ Gina Williams_______________
Gina Williams
President



EXHIBIT A


LEGAL DESCRIPTION


Intentionally Omitted









EXHIBIT B


ESCROW AGREEMENT


Intentionally Omitted







EXHIBIT C


FORM OF SPECIAL WARRANTY DEED


Intentionally Omitted



EXHIBIT D


FORM OF BILL OF SALE


Intentionally Omitted





EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


Intentionally Omitted





EXHIBIT F


FORM OF TENANT NOTIFICATION LETTER


Intentionally Omitted




EXHIBIT G


FORM OF QUIT CLAIM ASSIGNMENT OF SUBCONTRACTS


Intentionally Omitted









--------------------------------------------------------------------------------





SCHEDULE 1.4


RENT ROLL


Intentionally Omitted







--------------------------------------------------------------------------------






SCHEDULE 1.5


LICENSES


Intentionally Omitted





--------------------------------------------------------------------------------






SCHEDULE 1.8


CONTRACTS


Intentionally Omitted







--------------------------------------------------------------------------------






SCHEDULE 6.1.3


LITIGATION


Intentionally Omitted





--------------------------------------------------------------------------------






SCHEDULE 6.1.8


VIOLATIONS OF LAW


Intentionally Omitted







